DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed on 2/6/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least in claim 29 “outlet”; in claim 32 “barb” and in claim 33 “pipe” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “valve” in claims 29-31; 45 and 47; and “fitment” in claim 45.
Claim Objections
Claims 30-36; 38-44 and 46-47 are objected for depending on cancelled claims. The claims are examined as best understood.
Claims 29, 37-38, 41 and 45 are objected to because the repeated citation of "liquid" may not properly refers to the previously cited same limitation. Furthermore, the term “liquid container” in claims 29 and 37 appears to have a double inclusion limitation. 
Claims 29, 37-38, 41 and 45 are objected to because the term “the flow” lacks antecedent basis. Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-31, 34-38 and 41-47 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,277,167 (hereinafter “patent”).
Claim 29 of this instant application corresponds to claim 1 of the patent.
Claim 30 of this instant application corresponds to claim 1 of the patent.
Claim 31 of this instant application corresponds to claim 1 of the patent.
Claim 34 of this instant application corresponds to claim 2 of the patent.
Claim 35 of this instant application corresponds to claim 3 of the patent.
Claim 36 of this instant application corresponds to claim 4 of the patent.
Claim 37 of this instant application corresponds to claim 1 of the patent.
Claim 38 of this instant application corresponds to claim 1 of the patent.
Claim 41 of this instant application corresponds to claim 1 of the patent.
Claim 42 of this instant application corresponds to claim 2 of the patent.
Claim 43 of this instant application corresponds to claim 3 of the patent.
Claim 44 of this instant application corresponds to claim 4 of the patent.
Claim 45 of this instant application corresponds to claim 1 of the patent.
Claim 46 of this instant application corresponds to claim 1 of the patent.
Claim 47 of this instant application corresponds to claim 1 of the patent.
 	It is clear that all the elements of claims 29-31, 34-38 and 41-47 of this instant application are to be found in claims 1-4 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
 	Following the rationale of in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-31, 38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moakes (GB 2183617).
Regarding claim 29, Moakes discloses a dispensing assembly for a liquid container (fig.1-2), comprising: a ring part (B) configured to be mounted to a liquid container (see fig.2); a resilient member (A, A1; page 1, ll.44-45) positioned in the ring part to be in contact with the liquid contents of the liquid container; a ring member (C) mountable to the ring part to secure the resilient member to the ring part (see fig.2); and a hollow connecting member (D) with an outlet (at marked D1 area and connection to C), which connecting member is releasably securable to the ring member (see area C3 in fig.2), the connecting member including a hollow projecting member (see front portion of D) 
Regarding claims 30 and 38, Moakes discloses the valve is operated by rotating a portion of the connecting member (the structure of the valve in D and C and its connection to A does not require a specific method of operation and or connection; C2 can be connected to and disconnected from A4 via a rotation).  
Regarding claims 31 and 41, Moakes discloses when the valve is moved to a closed position, a vacuum seal is formed in the connecting member (in closed position the structure of valve is sealed).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 32-33 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moakes (GB 2183617) in view of Arch (US 2015/0028065).
Moakes discloses a pipe (page 1, ll.55-59) is connected to the outlet. Moakes is silent in disclosing the connecting member includes at least one barb proximate the outlet; and 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Arch with regard to barb connection into the outlet part of Moakes, in order to provide a quick connection.
Claims 34, 36, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moakes (GB 2183617) in view of Johnson (US 2010/0176152).
Moakes is silent in disclosing the opening in the resilient member automatically closes when the connecting member is detached from the ring member; and the resilient member is fully scored before being engaged by the projecting member of the connecting member. However, Johnson teaches the opening in the resilient member automatically closes when the connecting member is detached from the ring member ([0025]); and the resilient member is fully scored before being engaged by the projecting member of the connecting member (shape of 21 and [0025]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Johnson with regard to the resilient member into the device of Moakes, in order to further protect the contents during multiple use of the device.
Claims 35 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moakes (GB 2183617) in view of Smith (US Pub. No. 2012/0031923).

However, Smith teaches the resilient member (90 fig.1 and 7) is partially scored but not completely perforated [0033]. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Smith with regard to the partially scored valve into the device of Moakes, in order to have a reduced resistance to piercing [0033].
Regarding claim 37, Moakes discloses a dispensing assembly for a liquid container (fig.1-2), comprising: a ring part (B) configured to be mounted to a liquid container (see fig.2); a resilient member (A, A1, page 1, ll.44-45) positioned in the ring part to be in contact with the liquid contents of the liquid container; a ring member (C) mountable to the ring part to secure the resilient member to the ring part (see fig.2); and a hollow connecting member (D) with an outlet (at marked D1 area), which connecting member is releasably securable to the ring member (see area C3 in fig.2), the connecting member including a hollow projecting member (see front portion of D in connection to C) which, when the connecting member is secured to the ring member, engages the resilient member so as to urge an opening in the resilient member to permit liquid in the container to pass into the connecting member and subsequently out through the outlet (see page 1, ll.44-59), wherein the connecting member is configured to be operated to start and stop the flow of liquid out of the outlet of the connecting member (via “valve” in page 1, ll.22-33).  
 	Claims 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moakes (GB 2183617) in view of Arch (US 2015/0028065).
Regarding claims 45-46, Moakes discloses a dispensing device for use with a fitment that has a resilient member and that is connected to a liquid container, comprising: a connecting member (D) including a hollow projecting member (see front portion of D in connection to C), an outlet (at marked area D1), and a valve (see “valve” in page 1, ll.22-33), wherein: the projecting member and the outlet are in fluid communication with each other (see fig.2); the connecting member is configured to be releasably secured to the fitment (via C to B), and, when the connecting member is secured to the fitment, the projecting member engages the resilient member so as to urge an opening in the resilient member to permit liquid in the container to pass into the connecting member and subsequently out through the outlet (see page 1, ll.44-59; and fig.2); and the valve is rotatably operable to start or stop the flow of liquid out of the outlet of the connecting member (the structure of the valve in D and C and its connection to A does not require a specific method of operation and or connection; C2 can be connected to and disconnected from A4 via a rotation). Moakes is silent in disclosing the connecting member includes at least one barb proximate the outlet; and the pipe is connected to the outlet and engaged by the at least one barb. However, Arch teaches the connecting member includes at least one barb (37) proximate the outlet; and the pipe is connected to the outlet and engaged by the at least one barb ([0050]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Arch with regard to barb connection into the outlet part of Moakes, in order to provide a quick connection.
Regarding claim 47, Moakes discloses the valve is moved to a closed position, a vacuum seal is formed in the connecting member (in closed position the structure of valve is sealed). 
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention with regard to a hollow connecting member with no valve piercing into a resilient membrane and being connected to a ring member and ring part: Johnson (US 2013/0047557); Pritchard (US 2012/0187158); Schneiter (US 4,353,488) and Stricklin (US 5,816,298). Furthermore, Savage (US 4,375,864) that lacks a resilient membrane. 
It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754